 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    GEORGE KAPPES, III,                              No. 2:18-cv-0002 JAM DB
12                       Plaintiff,
13           v.                                        ORDER
14    NANCY A. BERRYHILL, Acting
      Commissioner of Social Security,
15

16                       Defendant.
17

18          On January 23, 2018, the undersigned granted plaintiff’s motion to proceed in forma

19   pauperis and ordered plaintiff to submit to the United States Marshal the documents necessary for

20   service of process. (ECF No. 3.) On September 26, 2018, the undersigned issued findings and

21   recommendations, recommending that this action be dismissed due to plaintiff’s failure to

22   prosecute stemming from plaintiff’s apparent failure to submit documents necessary for service of

23   process on the defendant to the United States Marshal. (Id. at 1.)

24          However, on October 17, 2018, defendant filed a consent to jurisdiction of United States

25   Magistrate form. (ECF No. 8.) In this regard, it appears plaintiff may have submitted the

26   documents necessary for service of process on the defendant, and that defendant may have been

27   served with process.

28   ////
                                                       1
 1             Accordingly, IT IS HEREBY ORDERED that within fourteen days of the date of this

 2   order defendant shall file a memorandum addressing: (1) whether defendant has been served with

 3   process; and (2) whether defendant intends to defend this action and file the administrative record

 4   within 90 days.

 5   Dated: November 16, 2018

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21
     DLB:6
22   DB\orders\orders.soc sec\kappes0002.def.int.ord

23

24

25

26
27

28
                                                       2
